                                            Case 5:17-cv-00220-LHK Document 995 Filed 12/13/18 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING FEDERAL
                                                                                             TRADE COMMISSION'S THIRD
                                  14             v.                                          MOTION IN LIMINE
                                  15        QUALCOMM INCORPORATED,                           Re: Dkt. No. 943
                                  16                    Defendant.

                                  17

                                  18           Before the Court is Plaintiff Federal Trade Commission’s (“FTC”) third motion in limine

                                  19   to exclude belatedly-disclosed evidence. ECF No. 943. Defendant Qualcomm Inc. (“Qualcomm”)

                                  20   opposes the motion. ECF No. 956. Having considered all of the arguments raised in the parties’

                                  21   submissions, the relevant law, and the record in this case, and balancing the factors set forth in

                                  22   Fed. R. Evid. 403, the Court GRANTS the FTC’s third motion in limine.

                                  23   I.      LEGAL STANDARD
                                  24           The Court has broad discretion to manage the conduct of a trial and the evidence presented

                                  25   by the parties. Navellier v. Sletten, 262 F.3d 923, 941-42 (9th Cir. 2001). In addition, the Federal

                                  26   Rules of Evidence “confer broad discretion on the trial judge to exclude evidence on any of the

                                  27   grounds specified in Rule 403.” United States v. Hearst, 563 F.2d 1331, 1349 (9th Cir. 1977); see

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING FEDERAL TRADE COMMISSION’S THIRD MOTION IN LIMINE
                                             Case 5:17-cv-00220-LHK Document 995 Filed 12/13/18 Page 2 of 4




                                   1   also United States v. Olano, 62 F.3d 1180, 1204 (9th Cir. 1995) (“trial courts have very broad

                                   2   discretion in applying Rule 403” (quoting Borunda v. Richmond, 885 F.2d 1384, 1388 (9th Cir.

                                   3   1988) (alteration omitted)). FRE 403 provides that “[t]he court may exclude relevant evidence if

                                   4   its probative value is substantially outweighed by a danger of one or more of the following: unfair

                                   5   prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

                                   6   presenting cumulative evidence.” The ruling below balances the factors set forth in FRE 403.

                                   7   II.      DISCUSSION
                                   8            The FTC seeks to exclude certain witness testimony and documents. The Court discusses

                                   9   each of these issues in turn.

                                  10            First, the FTC seeks to exclude testimony from Mr. Robert Mansfield and Mr. Raj

                                  11   Varadarajan. The FTC states that Qualcomm first disclosed these witnesses on June 19, 2018,

                                  12   after the March 30, 2018 fact discovery cutoff. ECF No. 943 at 1. Qualcomm does not deny that
Northern District of California
 United States District Court




                                  13   it failed to disclose these witnesses prior to the fact discovery cutoff. Qualcomm contends that its

                                  14   “need for their testimony became known only upon the FTC’s dilatory post-discovery

                                  15   disclosures,” and that the FTC would not be prejudiced by their testimony. ECF No. 956 at 1.

                                  16            The Court previously denied Qualcomm’s request to add these witnesses to its witness list.

                                  17   Specifically, on June 19, 2018, Qualcomm added three third-party witnesses, including Mr.

                                  18   Mansfield and Mr. Varadarajan, to its list of likely trial witnesses. ECF No. 780-3 at 2-17.

                                  19   Qualcomm argued that “[i]f the FTC wishes to take additional deposition testimony, there is ample

                                  20   time to do so before a January 2019 trial.” Id. at 3. The Court denied the request for out-of-time

                                  21   depositions, explaining that the March 30, 2018 discovery deadline had been set since the initial

                                  22   case management conference and “allowing out-of-time depositions of the three individuals

                                  23   identified by Qualcomm at this late stage of the proceedings may negatively impact the case

                                  24   schedule and prejudice FTC.” ECF No. 783 at 3. Consistent with its prior order, the Court finds

                                  25   that allowing Mr. Mansfield and Mr. Varadarajan to testify would be prejudicial to the FTC. See

                                  26   Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 862-63 (9th Cir. 2014) (explaining that

                                  27   late disclosure of witnesses is inherently prejudicial).

                                  28                                                      2
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING FEDERAL TRADE COMMISSION’S THIRD MOTION IN LIMINE
                                          Case 5:17-cv-00220-LHK Document 995 Filed 12/13/18 Page 3 of 4




                                   1          Qualcomm’s additional arguments fail to show that its failure to disclose Mr. Mansfield

                                   2   and Mr. Varadarajan as witnesses was “substantially justified or harmless.” Fed. R. Civ. P. 37(c).

                                   3   As to Mr. Mansfield, Qualcomm argues that the relevance of his testimony was not clear prior to

                                   4   April 25, 2018, when the FTC submitted interrogatory responses that identified five iPad models

                                   5   relevant to this litigation. ECF No. 956 at 1. The Court finds this argument unpersuasive. The

                                   6   complaint alleged that “[a]s a result of the exclusivity terms in its agreements with Qualcomm,

                                   7   Apple sourced baseband processors exclusively from Qualcomm for all new iPad and iPhone

                                   8   products that it launched over the five-year period from October 2011 until September 2016.”

                                   9   ECF No. 1, ¶¶ 121-23, 126. Moreover, Qualcomm originally listed Mr. Mansfield as a potential

                                  10   witness in December 2017 before affirmatively dropping him from its list on January 31, 2018.

                                  11   See ECF No. 780-3 at 14-15. Accordingly, Qualcomm was aware of the subject matter of the

                                  12   allegations prior to the FTC’s April 25, 2018 interrogatory responses.
Northern District of California
 United States District Court




                                  13          As to Mr. Varadarajan, the FTC produced a declaration from Mr. Varadarajan on May 31,

                                  14   2018, as custodian of records from third-party Boston Consulting Group (“BCG”). ECF No. 945-

                                  15   2, (“Varadarajan Declaration”). Qualcomm contends that “the FTC’s belated service of the

                                  16   Varadarajan declaration [] gave rise to Qualcomm adding Mr. Varadarajan to its witness

                                  17   disclosure.” ECF No. 956 at 2. The FTC produced the Varadarajan Declaration after the March

                                  18   30, 2018 close of fact discovery, and therefore the Varadarajan Declaration will not be admissible

                                  19   at trial. Accordingly, the Varadarajan Declaration does not provide a basis for the late disclosure

                                  20   of Mr. Varadarajan as a witness. The Court agrees with the FTC that testimony by Mr.

                                  21   Varadarajan on matters outside the scope of this declaration, including “strategic alternatives

                                  22   under consideration by a special committee of Qualcomm’s Board,” would be prejudicial to the

                                  23   FTC. ECF No. 943 at 2 n.1. See Ollier, 768 F.3d 861-64 (affirming the district court’s exclusion

                                  24   of witnesses identified after the close of fact discovery).

                                  25          Second, the FTC seeks to exclude “documents created prior to the close of fact discovery,

                                  26   but produced after discovery closed.” ECF No. 943 at 2. Both parties agree that these documents

                                  27   were produced “pursuant to the coordination of this action with the Apple v. Qualcomm litigation

                                  28                                                      3
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING FEDERAL TRADE COMMISSION’S THIRD MOTION IN LIMINE
                                          Case 5:17-cv-00220-LHK Document 995 Filed 12/13/18 Page 4 of 4




                                   1   in the Southern District of California.” ECF No. 943 at 3; ECF No. 956 at 3 (“These documents

                                   2   were timely produced in the coordinated case in the Southern District.”). The Coordination Order

                                   3   establishes procedures to “minimize the burden and expense of duplicative fact discovery across

                                   4   cases,” ECF No. 513 at 1, including that “[a]ll written responses to discovery requests and

                                   5   subpoenas and materials provided in response to discovery requests and subpoenas in any Pending

                                   6   Case shall be treated as having been obtained through discovery in each Pending Case.” ECF No.

                                   7   513, ¶ 6. However, nothing in the Coordination Order changes the discovery deadlines in any of

                                   8   the cases. Moreover, with respect to depositions, the Coordination Order explicitly states that

                                   9   discovery deadlines for each case still apply. ECF No. 513, ¶ 8. In the March 20, 2018 Joint Case

                                  10   Management Statement, Qualcomm assured the Court that continuing production in the Southern

                                  11   District case would not affect the litigation schedule in this case. ECF No. 633 at 7.

                                  12           Here, the Court set the March 30, 2018 fact discovery deadline on April 19, 2017. ECF
Northern District of California
 United States District Court




                                  13   No. 75. That deadline has not changed throughout the litigation. The Court finds that allowing

                                  14   the introduction of documents produced after that deadline would prejudice the FTC. The Court’s

                                  15   order is consistent with its past orders in this case.

                                  16           Qualcomm notes that four of the documents listed “are duplicates or near-duplicates of

                                  17   documents that were produced to the FTC prior to the fact discovery cutoff.” ECF No. 956 at 3.

                                  18   The Court denies Qualcomm’s request to substitute documents. If the documents are truly

                                  19   duplicates, then no substitution is necessary. If the documents are not duplicates, then they are

                                  20   untimely, and substitution is not allowed.

                                  21           For the foregoing reasons, the Court GRANTS the FTC’s third motion in limine.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: December 13, 2018

                                  25                                                      ______________________________________
                                                                                          LUCY H. KOH
                                  26                                                      United States District Judge
                                  27

                                  28                                                       4
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING FEDERAL TRADE COMMISSION’S THIRD MOTION IN LIMINE
